DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claims 1, 9, and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See rejection below.
3.	Regarding claim 8, the 35 U.S.C. § 112(b) is withdrawn given that the claim has been cancelled. 
4. 	Regarding claim 9, the 35 U.S.C. § 101 rejection is withdrawn in view of the amendments to claim 9 that includes “non-transitory” and thus the claim is directed to statutory subject matter.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 2, 4, 7, 9-11, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHUKLA et al. (US 2018/0241450).
Regarding claim 1, Shukla discloses a roaming method comprising:
by the current access point (Fig. 2A, i.e., serving AP1) and from an overlapping access point, first signal strength indication information that describes signal strength of that a station transmits a data packet to the overlapping access point via a current channel (Fig. 2A, step 235; p. [0032], lines 7-15; p. [0033], lines 1-2; the serving AP1 receives signal quality/strength information from the second AP (i.e., overlapping AP), based on received packets the second AP determines the signal quality between the STA and second AP), wherein a coverage of the overlapping access point overlaps with that of a current access point (Fig. 1; p. [0020], lines 14-20), wherein the station accesses to the current access point (Fig. 2A, step 205), and wherein the current access point operates on the current channel (p. [0026]; the term “signal quality” may be any measure of measuring channel between the AP and the STA);
detecting second signal strength information that describes signal strength when the station transmits a data packet to the current access point via the current channel (p. [0031]; the serving AP determines the RSSI between the serving AP and the STA); and
sending the first signal strength indication information and the second signal strength
indication information to the station, and/or generating a switching instruction based on the first
signal strength indication information and the second signal strength indication information and
sending at least the switching instruction to the station (Fig. 2A, step 245; p. [0033], lines 12-end and p. [0034]; the serving/first AP compares measured first signal quality between the first AP and the STA against the second signal quality information received from the second (i.e., overlapping) AP, if the second quality exceeds the first signal quality, the first AP transmits a steering message (i.e., switching instruction) to the STA notifying the STA to handover to the second AP).
Regarding claim 2, Shukla discloses the roaming method according to claim 1, wherein sending the first signal strength indication information and the second signal strength indication 
determining the type of the station (p. [0031], lines 1-6; the serving/first AP detects when the STA moves further from the first AP, e.g., near the edge of the first AP (i.e., type of Station)) ; and
sending the first signal strength indication information and the second signal strength
indication information to the station in response to the type of the station being a boundary
station, and/or generating a switching instruction based on the first signal strength indication
information and the second signal strength indication information, and sending at least the
switching instruction to the station (Fig. 2A, step 245; p. [0033], lines 12-end and p. [0034]; the serving/first AP compares measured first signal quality between the first AP and the STA against the second signal quality information received from the second (i.e., overlapping) AP, if the second quality exceeds the first signal quality, the first AP transmits a steering message (i.e., switching instruction) to the STA notifying the STA to handover to the second AP).
Regarding claim 4, Shukla discloses the roaming method according to claim 1, wherein generating a switching instruction based on the first signal strength indication information and the second signal strength indication information comprises: generating the switching instruction so as to instruct the station to switch to the overlapping access point at least in response to the signal strength indicated by the first signal strength indication information being greater than the signal strength indicated by the second signal strength indication information (p. [0033], lines 12-end and p. [0034], lines 1-4; the first AP may compare the first signal quality between the first AP and STA (i.e., second signal strength) against the second signal quality received from the second AP (i.e., 
Regarding claim 7, Shukla discloses the roaming method according to claim 1, wherein before receiving from the overlapping access point the first signal strength indication information, the method comprising: notifying the overlapping access point of a time at which the station sends a data packet for measuring the first signal strength indication information at said time (p. [0048], [0060]; the second AP (i.e., overlapping AP) include a smart monitor VAP that includes a monitoring timer that may receive timing information from the serving AP, when activated by the serving AP, the signal monitoring component perform monitoring of the RSSI of the STA).
Regarding claim 9, Shukla discloses a non-transitory storage medium storing thereon computer instructions that when running, wherein the computer instructions cause a processor to: 
receive, from an overlapping access point, first signal strength indication information that describes signal strength of that a station transmits a data packet to the overlapping access point via a current channel (Fig. 2A, step 235; p. [0032], lines 7-15; p. [0033], lines 1-2; the serving AP1 receives signal quality/strength information from the second AP (i.e., overlapping AP), based on received packets the second AP determines the signal quality between the STA and second AP)), wherein the coverage of the overlapping access point overlaps with that of a current access point (Fig. 1; p. [0020], lines 14-20), wherein the station accesses to the current access point, and wherein the current access point operates on the current channel (p. [0026]; the term “signal quality” may be any measure of measuring channel between the AP and the STA);

send the first signal strength indication information and the second signal strength indication information to the station, and/or generate a switching instruction based on the first signal strength indication information and the second signal strength indication information and send at least the switching instruction to the station (Fig. 2A, step 245; p. [0033], lines 12-end and p. [0034]; the serving/first AP compares measured first signal quality between the first AP and the STA against the second signal quality information received from the second (i.e., overlapping) AP, if the second quality exceeds the first signal quality, the first AP transmits a steering message (i.e., switching instruction) to the STA notifying the STA to handover to the second AP).
Regarding claim 10, Shukla discloses an access point device (Fig. 2A, AP1) including a memory and a processor (memory and processor are inherent), wherein the memory stores computer instructions runnable on the processor, and when executing the computer cause the processor to: 
receive, from an overlapping access point, first signal strength indication information that describes signal strength of that a station transmits a data packet to the overlapping access point via a current channel (Fig. 2A, step 235; p. [0032], lines 7-15; p. [0033], lines 1-2; the serving AP1 receives signal quality/strength information from the second AP (i.e., overlapping AP), based on received packets the second AP determines the signal quality between the STA and second AP)), wherein the coverage of the overlapping access point overlaps with that of a current access point (Fig. 1; p. [0020], lines 14-20), wherein the station accesses to the current access point, and channel between the AP and the STA);
detect second signal strength information that describes signal strength of that the station transmits a data packet to the current access point via the current channel (p. [0031]; the serving AP determines the RSSI between the serving AP and the STA); and
send the first signal strength indication information and the second signal strength indication information to the station, and/or generate a switching instruction based on the first signal strength indication information and the second signal strength indication information and send at least the switching instruction to the station (Fig. 2A, step 245; p. [0033], lines 12-end and p. [0034]; the serving/first AP compares measured first signal quality between the first AP and the STA against the second signal quality information received from the second (i.e., overlapping) AP, if the second quality exceeds the first signal quality, the first AP transmits a steering message (i.e., switching instruction) to the STA notifying the STA to handover to the second AP).
Regarding claim 11, Shukla discloses the access point device according to claim 10, wherein the computer instructions further cause the processor to: 
determine the type of the station (p. [0031], lines 1-6; the serving/first AP detects when the STA moves further from the first AP, e.g., near the edge of the first AP (i.e., type of Station)); and
send the first signal strength indication information and the second signal strength
indication information to the station in response to the type of the station being a boundary
station, and/or generate a switching instruction based on the first signal strength indication
information and the second signal strength indication information, and sending at least the
switching instruction to the station (Fig. 2A, step 245; p. [0033], lines 12-end and p. [0034]; the serving/first AP compares measured first signal quality between the first AP and the STA against 
Regarding claim 13, Shukla discloses the access point device according to claim 10, wherein the computer instructions further cause the processor to: generate the switching instruction so as to instruct the station to switch to the overlapping access point at least in response to the signal strength indicated by the first signal strength indication information being greater than the signal strength indicated by the second signal strength indication information (p. [0033], lines 12-end and p. [0034], lines 1-4; the first AP may compare the first signal quality between the first AP and STA (i.e., second signal strength) against the second signal quality received from the second AP (i.e., first signal strength), if the second signal quality (i.e., first signal strength) exceeds the first signal quality (i.e., second signal strength), the AP transmits a steering message (i.e., switching instruction) to the STA).
Regarding claim 16, Shukla discloses the access point device according to claim 10, wherein the computer instructions further cause the processor to: notify the overlapping access point of a time at which the station sends a data packet for measuring the first signal strength indication information at said time (p. [0048], [0060]; the second AP (i.e., overlapping AP) include a smart monitor VAP that includes a monitoring timer that may receive timing information from the serving AP, when activated by the serving AP, the signal monitoring component perform monitoring of the RSSI of the STA).


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over SHUKLA et al. in view of LEE et al. (US 2015/0092685).
Regarding claim 3, Shukla discloses the roaming method according to claim 2, but does not particularly disclose wherein said determining the type of the station comprises: calculating a difference between the first signal strength indication information and the second signal strength indication information and in response to the absolute value of the difference being lower than a preset threshold, determining the station as the boundary station.
However, Lee teaches wherein determining the type of the station comprises: calculating a difference between the first signal strength indication information and the second signal strength indication information and in response to the absolute value of the difference being lower than a preset threshold, determining the station as the boundary station (p. [0007], [0089]-[0090]; the absolute value of a difference between signal strength value A received from a first radio unit and signal strength value B received from a second radio unit is compared to a threshold, if the absolute value is smaller than a first threshold, it is determined that the terminal is in the cell boundary, thus a boundary station). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Shukla with the teachings of Lee, since such a modification would allow the system to accurately determine that the station is within the boundary area.
Regarding claim 12, Shukla discloses the access point device according to claim 11, but does not particularly disclose wherein the computer instructions further cause the processor to: calculate a difference between the first signal strength indication information and in response to  the absolute value of the difference is lower than a preset threshold, determine the station as the boundary station.
However, Lee teaches wherein computer instructions further cause the processor to: calculate a difference between the first signal strength indication information and in response to  the absolute value of the difference is lower than a preset threshold, determine the station as the boundary station (p. [0007], [0089]-[0090]; the absolute value of a difference between signal strength value A received from a first radio unit and signal strength value B received from a second radio unit is compared to a threshold, if the absolute value is smaller than a first threshold, it is determined that the terminal is in the cell boundary, thus a boundary station). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Shukla with the teachings of Lee, since such a modification would allow the system to accurately determine that the station is within the boundary area.

9.	Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over SHUKLA et al. in view of HE et al. (US 2016/0270118).
Regarding claim 6, Shukla discloses the roaming method according to claim 1, but does not particularly disclose wherein sending at least the switching instruction to the station comprises:
sending the switching instruction and information of a channel used by the overlapping
access point to the station.
 least the switching instruction to the station comprises: sending the switching instruction and information of a channel used by the overlapping
access point to the station (claim 11; He teaches determining that the wireless station should be handed over to a neighbor AP, and sends a handover command (i.e., switching instruction) indicating to change to a second channel of neighbor AP). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Shukla with the teachings of He, since such a modification would allow the station to have information of the channel to change to when handing off to the second access point.
Regarding claim 15, Shukla discloses the access point device according to claim 10, but does not particularly disclose wherein the computer instructions further cause the processor to: 
send the switching instruction and information of a channel used by the overlapping access point to the station.
However, He teaches wherein the computer instructions further cause the processor to: 
send the switching instruction and information of a channel used by the overlapping access point to the station (claim 11; He teaches determining that the wireless station should be handed over to a neighbor AP, and sends a handover command (i.e., switching instruction) indicating to change to a second channel of neighbor AP). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Shukla with the teachings of He, since such a modification would allow the station to have information of the channel to change to when handing off to the second access point.


	Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over SHUKLA et al. in view of KULKARNI (US 9,137,727).
Regarding claim 5, Shukla discloses the roaming method according to claim 4, wherein generating the switching instruction at least in response to the signal strength indicated by the first signal strength indication information being greater than the signal strength indicated by the second
signal strength indication information comprises: generating the switching instruction in response to the signal strength indicated by the first signal strength indication information is greater than the signal strength indicated by the second signal strength indication information (p. [0033], lines 12-end and p. [0034], lines 1-4; the first AP may compare the first signal quality between the first AP and STA (i.e., second signal strength) against the second signal quality received from the second AP (i.e., first signal strength), if the second signal quality (i.e., first signal strength) exceeds the first signal quality (i.e., second signal strength), the AP transmits a steering message (i.e., switching instruction) to the STA).
	But, Shukla does not particularly disclose generating the switching instruction in response to the signal strength indicated by the second signal strength indication information is lower than a preset value.
	However, Kulkarni teaches generating the switching instruction in response to the signal strength indicated by the second signal strength indication information is lower than a preset value (col. 13, lines 53-67; the network device first determines whether the signal strength of a packet received by the first/current AP (i.e., second signal strength indication) is lower than a predetermined high RSSI watermark (i.e., preset value); if lower than a predetermined high RSSI watermark, the network device further determines whether the signal strength of the packet received from the first AP (i.e., second signal strength indication) is lower than the signal strength Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Shukla with the teachings of Kulkarni, since such a modification would add an additional condition to determine that the switching is necessary, thus avoiding unnecessary switching of the connection.
	Regarding claim 14, Shukla discloses the access point device according to claim 13, wherein the computer instructions further cause the processor to: generate the switching instruction in response to the signal strength indicated by the first signal strength indication information being greater than the signal strength indicated by the second signal strength indication information (p. [0033], lines 12-end and p. [0034], lines 1-4; the first AP may compare the first signal quality between the first AP and STA (i.e., second signal strength) against the second signal quality received from the second AP (i.e., first signal strength), if the second signal quality (i.e., first signal strength) exceeds the first signal quality (i.e., second signal strength), the AP transmits a steering message (i.e., switching instruction) to the STA).
But, Shukla does not particularly disclose generate the switching instruction when the signal strength indicated by the second signal strength indication information being lower than a preset value.
However, Kulkarni teaches generate the switching instruction when the signal strength indicated by the second signal strength indication information being lower than a preset value col. 13, lines 53-67; the network device first determines whether the signal strength of a packet received by the first/current AP (i.e., second signal strength indication) is lower than a predetermined high RSSI watermark (i.e., preset value); if lower than a predetermined high RSSI watermark, the Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Shukla with the teachings of Kulkarni, since such a modification would add an additional condition to determine that the switching is necessary, thus avoiding unnecessary switching of the connection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 



/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643